 



THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE "1933 ACT"), NOR REGISTERED UNDER ANY
STATE SECURITIES LAW, AND ARE "RESTRICTED SECURITIES" AS THAT TERM IS DEFINED IN
RULE 144 UNDER THE 1933 ACT. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
ISSUER.

 

THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (hereinafter referred to as the
“Agreement”), is entered into as of this 24th day of May, 2012, by and among,
ACCELERATED BUILDING CONCEPTS CORPORATION, a Delaware corporation (the “ABCC”),
WHEREVERTV, INC., a Delaware corporation (“WTV”) and each of the equityholders
of WTV (the “WTV Holders”). (ABCC, WTV, and the WTV Holders are sometimes
hereinafter collectively referred to as the “Parties” and individually as a
“Party”).

 

WITNESSETH

 

WHEREAS, ABCC is a publicly-owned Nevada corporation with 17,685,132 shares of
common stock, par value $0.10 per share, issued and outstanding (the “ABCC
Common Stock”) and is quoted on the Pink Sheets under the symbol “ABCC”.

 

WHEREAS, WTV is a Delaware corporation, all of the outstanding equity of which
(the “WTV Shares”), is owned as of the date hereof by all the WTV Holders.

 

WHEREAS, ABCC shall acquire all of the WTV Shares from the WTV Holders solely in
exchange for an aggregate of 2,670,000,000 newly issued shares of ABCC Common
Stock (the “Exchange Shares”), pursuant to the terms and conditions set forth in
this Agreement.

 

WHEREAS, immediately upon consummation of the Closing (as hereinafter defined),
the Exchange Shares will be issued to the WTV Holders on a pro rata basis, in
proportion to the ratio that the number WTV Shares held by such WTV Holder bears
to the pro rata portion of WTV equity held by all the WTV Holders as of the date
of the Closing as set forth on Schedule I.

 

 

 

 

WHEREAS, simultaneously with and as a condition precedent of, the Closing, ABCC
and WTV shall consummate a private placement offering of ABCC Stock pursuant to
Regulation D of the Securities Act of 1933, as amended, of a minimum of One
Hundred Million (100,000,000) shares of ABCC Common Stock for a minimum offering
amount of Five Hundred Thousand Dollars ($500,000) (the “Minimum Amount”) of
shares of ABCC Common Stock at the purchase price of $0.005 per share (the
“Financing”). Of this amount, $400,000 shall be due at closing with the
additional $100,000 due within sixty (60) days following the day the Company
files the necessary information on PinkSheets to upgrade the Company’s trading
on PinkSheets to “OTC Pink Current”, or higher including: an Initial Company
Information and Disclosure Statement; Attorney Letter; and Current Report
disclosing the Closing. The Company agrees to file such information within
fifteen (15) days of the Closing Date.

 

WHEREAS, immediately prior and as a condition precedent to the Closing, ABCC
shall commence a Bankruptcy Proceeding under Chapter 7 of Title 11 of the Unites
States Code (“Bankruptcy Proceeding”) of its wholly-owned subsidiary, New
Century Structures, Inc. a Florida corporation (“NCSI”).

 

WHEREAS, the Parties intend that the transaction contemplated herein (the
“Transaction”) qualify as a reorganization and tax-free exchange under Section
368(a) of the Internal Revenue Code of 1986, as amended.

 

NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:

 

ARTICLE I

PLAN OF EXCHANGE

 

1.1     The Exchange. At the Closing (as hereinafter defined), all of the WTV
Shares issued and outstanding immediately prior to the Closing Date shall be
exchanged for Two Billion Six Hundred Seventy Thousand (2,670,000,000) shares of
ABCC Common Stock. From and after the Closing Date, the WTV Holders shall no
longer own any WTV Shares and the former WTV Shares shall represent the pro rata
portion of the Exchange Shares issuable in exchange therefor pursuant to this
Agreement. Any fractional shares that would result from such exchange will be
rounded up to the next highest whole number.

 

1.2     Escrow. In order to secure ABCC’s obligations in accordance with this
Agreement, the ABCC shareholders set forth on Schedule 1.2 hereof, who shall be
issued Eight Hundred Fifty Million (850,000,000) Shares of ABCC Common Stock to
retire and satisfy certain obligations of ABCC (the “ABCC Escrowees”), shall
deliver the number of Exchange Shares set forth on Schedule 1.2, duly endorsed
in blank for transfer, to Eric P. Littman, Trustee, as “Escrow Agent,” who shall
hold the Escrow Shares pursuant to the provisions of this Section 1.2 , as
follows

 

2

 

 

(a)     Fifty Million (50,000,000) shares shall be delivered to the Escrow Agent
to secure the ABCC Escrowees’ obligations related to the Financing Condition
(the “Financing Shares”). If the ABCC Escrowees fail to satisfy the Financing
Condition within seventy-five (75) days of the Closing Date, upon notice from
ABCC’s board of directors, the Escrow Agent shall be authorized to retire and
return to treasury the Financing Shares, on a pro rata basis. If the Financing
Condition is satisfied within seventy-five (75) days of the Closing Date, the
Company shall release all the Financing Shares to the ABCC Escrowees .

 

(b)     In order to indemnify WTV pursuant to Section 4.7 below, at the Closing,
a number of shares of ABCC Common Stock, representing ten percent (10%) of ABCC
Common Stock held by the ABCC Escrowees (the “Escrow Shares”), shall be
delivered to the Escrow Agent. Until the first anniversary following the Closing
(the “Measuring Period”), so long as no claims are asserted against ABCC, NCSI
or WTV for liabilities incurred by ABCC and/or NCSI before the Closing Date (the
“Escrow Liabilities”) and that offering proceeds in the Minimum Amount have been
funded to ABCC under the Financing (the Financing Condition”), any remaining
Escrow Shares will be released to the ABCC Escrowees promptly upon the
anniversary of the Closing Date, provided that no Escrow Liabilities are
asserted against ABCC during the Measuring Period (a “Liability Notice”).

 

(c)     Promptly (and in any event within 5 days after the receipt of a service
of any citation or summons) after becoming aware of any claim or the
commencement of any suit, action or proceeding made or brought by any Person not
a party hereto, in respect of which indemnity may be sought under this
Agreement, ABCC shall give notice thereof to the ABCC Escrowees.

 

3

 

 

(d)     If ABCC receives a Liability Notice during the Measuring Period, and any
Loss is incurred to ABCC and/or WTV as a result of defending, litigating,
negotiating and/or settling the Escrow Liability, upon delivery of a written
order, judgment, settlement agreement or a separate written agreement between
ABCC and the ABCC Escrowees indicating the amount of the liability paid by ABCC
and/or WTV, including attorneys’ fees (the “Liability Amount”), the Escrow Agent
shall be authorized to retire and return to treasury a number of the Escrow
Shares equal to the product of the Liability Amount divided by the closing bid
price of ABCC Common Stock on ABCC’s primary trading exchange (or fair market
value if no such exchange exists). As used in this Section 1.2: (a) “Loss” shall
mean any and all costs and expenses, including reasonable attorneys’ fees, court
costs, reasonable accountants’ fees, and damages and losses, net of any
insurance proceeds actually received by the party suffering the Loss with
respect thereto, incurred following the commencement of a proceeding, to its
final determination and the exhaustion of any and all appeals; (b) “Escrow
Liability” shall mean all Claims against NCSI or ABCC, and all liabilities,
obligations or indebtedness of any nature whatsoever of NCSI, whenever accruing,
and of ABCC, accruing on or before the Closing Date (whether primary, secondary,
direct, indirect, liquidated, unliquidated or contingent, matured or unmatured),
including, but not limited to (i) any breach by ABCC of any of its
representations or warranties set forth in Article III herein, (ii) any breach
by ABCC of any of the representations or warranties set forth in the
subscription agreement delivered to investors in connection with the Financing
that has its basis in the operations of ABCC prior to the Closing, (iii) any
litigation threatened, pending or for which a basis exists, that has resulted or
may result in the entry of judgment in damages or otherwise against ABCC or
NCSI; (iv) any and all outstanding debts owed by ABCC or NCSI; (v) any and all
internal or employee related disputes, arbitrations or administrative
proceedings threatened, pending or otherwise outstanding, (vi) any and all
liens, foreclosures, settlements, or other threatened, pending or otherwise
outstanding financial, legal or similar obligations of ABCC or NCSI, (vii) any
and all Taxes for which ABCC or any of its direct or indirect assets may be
liable or subject, for any taxable period (or portion thereof) ending on or
before the Closing Date, including, without limitation, any and all Taxes
resulting from or attributable to ABCC’s ownership or operation of the NCSI
assets, (viii) any and all Taxes for which ABCC or its assets may be liable or
subject as a consequence of Buyer’s acquisition, formation, capitalization and
ownership of NCSI, whether related to a taxable period (or portion thereof)
ending on or after the Closing Date, and (ix) all fees and expenses incurred in
connection with effecting the adjustments contemplated by this Section 1.6, as
such ABCC Liabilities are determined by ABCC’s independent auditors, on a
quarterly basis; and (c) “WTV Liabilities” shall mean all Claims against WTV or
any of its Subsidiaries, and all liabilities, obligations or indebtedness of any
nature whatsoever of WTV or any of its subsidiaries, whenever accruing on or
before the Closing Date (whether primary, secondary, direct, indirect,
liquidated, unliquidated or contingent, matured or unmatured), including, but
not limited to (i) any breach by WTV of any of its representations or warranties
set forth in Article II herein, (ii) any litigation threatened, pending or for
which a basis exists, that has resulted or may result in the entry of judgment
in damages or otherwise against WTV; (iii) any and all outstanding debts owed by
WTV; (iv) any and all internal or employee related disputes, arbitrations or
administrative proceedings threatened, pending or otherwise outstanding, (v) any
and all liens, foreclosures, settlements, or other threatened, pending or
otherwise outstanding financial, legal or similar obligations of WTV, (vi) any
and all Taxes for which WTV or any of its direct or indirect assets may be
liable or subject, for any taxable period (or portion thereof) ending on or
before the Closing Date, and (vii) all fees and expenses incurred in connection
with effecting the adjustments contemplated by this Section 1.6, as such ABCC
Liabilities are determined by ABCC’s independent auditors, on a quarterly basis.

 

4

 

 

1.3     No Dilution. Except as set forth herein, ABCC shall neither effect, nor
fix any record date with respect to, any stock split, stock dividend, reverse
stock split, recapitalization, or similar change in the ABCC Common Stock
between the date of this Agreement and the Closing.

 

1.4     Closing. The closing (“Closing”) of the transactions contemplated by
this Agreement shall occur immediately following the execution of this Agreement
providing the closing conditions set forth in Articles V and VI have been
satisfied or waived (the “Closing Date”).

 

1.5     Closing Events. At the Closing, each of the respective parties hereto
shall execute, acknowledge, and deliver (or shall cause to be executed,
acknowledged, and delivered) any and all stock certificates, officers’
certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings, or other instruments required by this Agreement to be so
delivered at or prior to the Closing, and the documents and certificates
provided in Sections 5.2, 5.3, 6.2, 6.3 and 6.4, together with such other items
as may be reasonably requested by the parties hereto and their respective legal
counsel in order to effectuate or evidence the transactions contemplated hereby.
If agreed to by the parties, the Closing may take place through the exchange of
documents (other than the exchange of stock certificates) by fax, email and/or
express courier. At the Closing, the Exchange Shares shall be issued in the
names and denominations provided by WTV.

 

1.6     Standstill. Until the earlier of the Closing or July 31, 2012 (the “No
Shop Period”), neither WTV nor the WTV Holders will (i) solicit or encourage any
offer or enter into any agreement or other understanding, whether written or
oral, for the sale, transfer or other disposition of any capital stock or assets
of WTV to or with any other entity or person, except as contemplated by the
Transaction, other than sales of goods and services by WTV in the ordinary
course of its business; (ii) entertain or pursue any unsolicited communication,
offer or proposal for any such sale, transfer or other disposition; or (iii)
furnish to any person or entity (other than ABCC, and its authorized agents and
representatives) any nonpublic information concerning WTV or its business,
financial affairs or prospects for the purpose or with the intent of permitting
such person or entity to evaluate a possible acquisition of any capital stock or
assets of WTV. If either WTV or any of the WTV Holders shall receive any
unsolicited communication or offer, WTV or the WTV Holders, as applicable, shall
immediately notify ABCC of the receipt of such communication or offer. During
the No-Shop Period, ABCC will not (i) solicit or encourage any offer or enter
into any agreement or other understanding, whether written or oral, for the
sale, transfer or other disposition of any capital stock or assets of ABCC to or
with any other entity or person, except as contemplated herein, other than sales
of goods and services by ABCC in the ordinary course of its business; (ii)
entertain or pursue any unsolicited communication, offer or proposal for any
such sale, transfer or other disposition; or (iii) furnish to any person or
entity (other than WTV, and its authorized agents and representatives) any
nonpublic information concerning ABCC or its business, financial affairs or
prospects for the purpose or with the intent of permitting such person or entity
to evaluate a possible acquisition of any capital stock or assets of ABCC. If
either ABCC or any of ABCC’s shareholders shall receive any unsolicited
communication or offer, ABCC or such ABCC stockholder, as applicable, shall
immediately notify WTV of the receipt of such communication or offer.

 

5

 

 

1.7     Exemption From Registration. ABCC and WTV intend that the Exchange
Shares to be issued pursuant to Section 1.1 hereof will be issued in a
transaction exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by reason of section 4(2) of the Securities Act
and/or Rule 506 of Regulation D promulgated by the SEC thereunder.

 

ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF WTV

 

WTV represents and warrants to ABCC that the statements contained in this
Article II are true and correct to the knowledge of WTV. For purposes of this
Article II, the phrase “to the knowledge of WTV” or any phrase of similar import
shall be deemed to refer to the actual knowledge of the executive officers of
WTV immediately before the Closing.

 

2.1     Organization. WTV is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Delaware. WTV has the power and
is duly authorized, qualified, franchised, and licensed under all applicable
laws, regulations, ordinances, and orders of public authorities to own all of
its properties and assets and to carry on its business in all material respects
as it is now being conducted, including qualification to do business as a
foreign corporation in jurisdictions in which the character and location of the
assets owned by it or the nature of the business transacted by it requires
qualification except where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and would not reasonably be
expected to have a WTV Material Adverse Effect (as defined below). The execution
and delivery of this Agreement does not, and the consummation of the
transactions contemplated by this Agreement in accordance with the terms hereof
will not, violate any provision of WTV’s organizational documents. WTV has taken
all action required by law, its certificate of incorporation, certificate of
business registration, or otherwise to authorize the execution and delivery of
this Agreement, and otherwise to consummate the transactions herein
contemplated. For purposes of this Agreement, “WTV Material Adverse Effect”
means a material adverse effect on the assets, business, condition (financial or
otherwise) or results of operations of WTV or its subsidiaries taken as a whole.

 

6

 

 

2.2     Capitalization. The authorized capital stock of WTV consists of
10,000,000 shares of common stock $0.0001 par value (“WTV Common Stock”) capital
stock. As of the date of this Agreement, 6,240,673 shares of WTV Common Stock
were issued and outstanding, no shares of preferred stock were authorized and
no, warrants or, options to purchase shares of WTV Common Stock were
outstanding. Section 2.2 of the WTV Disclosure Schedule sets forth a complete
and accurate list of (i) all shareholders of WTV, indicating the number and
class of WTV Shares held by each shareholder, and (ii) all stock option plans
and other stock or equity-related plans of WTV. All of the issued and
outstanding WTV Shares are duly authorized, validly issued, fully paid,
nonassessable and free of all preemptive rights. Other than as listed in Section
2.2 of the WTV Disclosure Schedule, there are no notes or other indebtedness
convertible into shares of any class of the WTV’s capital stock, outstanding or
authorized options, warrants, rights, agreements or commitments to which WTV is
a party or which are binding upon WTV providing for the issuance or redemption
of any of its capital stock. There are no outstanding or authorized stock
appreciation, phantom stock or similar rights with respect to WTV. Except as set
forth in Section 2.2 of the WTV Disclosure Schedule, there are no agreements to
which the WTV is a party or by which it is bound with respect to the voting
(including without limitation voting trusts or proxies), registration under the
Securities Act, or sale or transfer (including without limitation agreements
relating to pre-emptive rights, rights of first refusal, co-sale rights or
“drag-along” rights) of any securities of WTV. To the knowledge of WTV, there
are no agreements among other parties, to which WTV is not a party and by which
it is not bound, with respect to the voting (including without limitation voting
trusts or proxies) or sale or transfer (including without limitation agreements
relating to rights of first refusal, co-sale rights or “drag-along” rights) of
any securities of WTV. All of the issued and outstanding WTV Shares were issued
in compliance with applicable federal and state securities laws.

 

2.3     Financial Statements. Except as set forth herein or in Section 2.3 of
the WTV Disclosure Schedule:

 



(a) Within sixty (60) days of the Closing, WTV shall file all local income tax
returns required to be filed by it from its inception to the date hereof. All
such returns shall be complete and accurate in all material respects.



 

7

 

 

(b) WTV has no liabilities with respect to the payment of federal, county,
local, or other taxes (including any deficiencies, interest, or penalties),
except for taxes accrued but not yet due and payable, for which WTV may be
liable in its own right or as a transferee of the assets of, or as a successor
to, any other corporation or entity.



 

(c) No deficiency for any taxes has been proposed, asserted or assessed against
WTV. There has been no tax audit, nor has there been any notice to WTV by any
taxing authority regarding any such tax audit, or, to the knowledge of WTV, is
any such tax audit threatened with regard to any taxes or WTV tax returns. WTV
does not expect the assessment of any additional taxes of WTV for any period
prior to the date hereof and has no knowledge of any unresolved questions
concerning the liability for taxes of WTV.

 

(d) The books and records, financial and otherwise, of WTV are in all material
respects complete and correct and have been maintained in accordance with good
business and accounting practices.

 

2.4     Disclosure. No representation or warranty by WTV contained in this
Agreement or in any of the Transaction Documentation, and no statement contained
in any document, certificate or other instrument delivered or to be delivered by
or on behalf of WTV pursuant to this Agreement or therein, contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading.
WTV has disclosed to ABCC all material information relating to the business of
WTV or any Subsidiary or the transactions contemplated by this Agreement.

 

2.5     Undisclosed Liabilities. Neither WTV nor any Subsidiary has any material
liability (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated and whether due or to become due), except for (a)
liabilities shown on Section 2.5 of the WTV Disclosure Schedules referred to in
(b) liabilities which have arisen in the Ordinary Course of Business (as defined
herein) and (c) contractual and other liabilities incurred in the Ordinary
Course of Business. As used in this Agreement, “Ordinary Course of Business”
means the ordinary course of WTV’s business, consistent with past custom and
practice (including with respect to frequency and amount).

 

2.6     Absence of Certain Changes or Events. Except as set forth in this
Agreement or in Section 2.6 of the WTV Disclosure Schedule:

 



8

 

 

(a) except in the Ordinary Course of Business, there has not been (i) any
material adverse change in the business, operations, properties, assets, or
condition of WTV or any Subsidiary; or (ii) any damage, destruction, or loss to
WTV or any Subsidiary (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets, or condition
of WTV or any Subsidiary; and

 



(b) WTV or any Subsidiary has not (i) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) not otherwise in the ordinary course of business; (ii) paid any
material obligation or liability not otherwise in the ordinary course of
business (absolute or contingent) other than current liabilities reflected in or
shown on the most recent WTV consolidated balance sheet, and current liabilities
incurred since that date in the ordinary course of business; (iii) sold or
transferred, or agreed to sell or transfer, any of its assets, properties, or
rights not otherwise in the ordinary course of business; (iv) made or permitted
any amendment or termination of any contract, agreement, or license to which
they are a party not otherwise in the ordinary course of business if such
amendment or termination is material, considering the business of WTV or any
Subsidiary; or (v) issued, delivered, or agreed to issue or deliver any stock,
bonds or other corporate securities including debentures (whether authorized and
unissued or held as treasury stock).

 

2.7     Litigation and Proceedings. There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of WTV, threatened by or against WTV
or any Subsidiary, or affecting WTV or any Subsidiary, or its properties, at law
or in equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind.

 

2.8     No Conflict With Other Instruments. The execution of this Agreement and
the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, or constitute an event of
default under, any material indenture, mortgage, deed of trust, or other
material contract, agreement, or instrument to which WTV or any Subsidiary is a
party or to which any of its properties or operations are subject.

 

2.9     Contracts. WTV has provided, or will provide ABCC, copies of all
material contracts, agreements, franchises, license agreements, or other
commitments to which WTV is a party or by which it or any of its assets,
products, technology, or properties are bound.

 

2.10   Compliance With Laws and Regulations. WTV has complied with all
applicable statutes and regulations of any national, county, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of WTV.

 

9

 

 

2.11   Approval of Agreement. The board of directors of WTV (the “WTV Board”)
and the WTV Holders have authorized the execution and delivery of this Agreement
by WTV and have approved the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by WTV and constitutes a valid
and binding obligation of WTV, enforceable against WTV in accordance with its
terms.

 

2.12   Title and Related Matters. WTV has good and marketable title to all of
its properties, interest in properties, and assets, real and personal, which are
reflected in the WTV balance sheet or acquired after that date (except
properties, interest in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
liens, pledges, charges, or encumbrances except: statutory liens or claims not
yet delinquent; and as described in the WTV Disclosure Schedule.

 

2.13   Governmental Authorizations. WTV has all licenses, franchises, permits,
and other government authorizations, that are legally required to enable it to
conduct its business operations in all material respects as conducted on the
date hereof. Except for compliance with federal and state securities or
corporation laws, as hereinafter provided, no authorization, approval, consent,
or order of, or registration, declaration, or filing with, any court or other
governmental body is required in connection with the execution and delivery by
WTV of this Agreement and the consummation by WTV of the transactions
contemplated hereby.

 

2.14   Continuity of Business Enterprises. WTV has no commitment or present
intention to liquidate WTV or sell or otherwise dispose of a material portion of
its business or assets following the consummation of the transactions
contemplated hereby.

 

2.15   Ownership of WTV Membership Interests. The WTV Holders are the legal and
beneficial owners of 100% of the WTV Shares, free and clear of any claims,
charges, equities, liens, security interests, and encumbrances whatsoever, and
the WTV Holders have full right, power, and authority to transfer, assign,
convey, and deliver their respective WTV Shares; and delivery of such WTV Shares
at the Closing will convey to ABCC good and marketable title to such WTV Shares
free and clear of any claims, charges, equities, liens, security interests, and
encumbrances except for any such claims, charges, equities, liens, security
interests, and encumbrances arising out of such WTV Shares being held by ABCC.

 

10

 

 

2.16   Brokers. WTV has not entered into any contract with any person, firm or
other entity that would obligate WTV or ABCC to pay any commission, brokerage or
finders’ fee in connection with the transactions contemplated herein.

 

2.17   Subsidiaries and Predecessor Corporations. WTV has no subsidiaries (the
“Subsidiary”). For purposes of this Agreement, a “Subsidiary” shall mean any
corporation, partnership, joint venture or other entity in which a Party has,
directly or indirectly, an equity interest representing 50% or more of the
equity securities thereof or other equity interests therein (collectively, the
“Subsidiaries”).The Subsidiary is an entity duly organized, validly existing and
in corporate and tax good standing under the laws of the jurisdiction of its
incorporation. The Subsidiary is duly qualified to conduct business and is in
corporate and tax good standing under the laws of each jurisdiction in which the
nature of its businesses or the ownership or leasing of its properties requires
qualification to do business, except where the failure to be so qualified or in
good standing, individually or in the aggregate, has not had and would not
reasonably be expected to have a WTV Material Adverse Effect. Each Subsidiary
has all requisite power and authority to carry on the businesses in which it is
engaged and to own and use the properties owned and used by it. WTV has
delivered or made available to ABCC complete and accurate copies of the charter,
bylaws or other organizational documents of each Subsidiary. The Subsidiary is
not in default under or in violation of any provision of its charter, bylaws or
other organizational documents. All of the Subsidiary’s issued and outstanding
equity securities are duly authorized, validly issued, fully paid, nonassessable
and free of preemptive rights. All equity securities of the Subsidiary that are
held of record or owned beneficially by WTV free and clear of any restrictions
on transfer (other than restrictions under the Securities Act and state
securities laws), claims, Security Interests, options, warrants, rights,
contracts, calls, commitments, equities and demands. There are no outstanding or
authorized options, warrants, rights, agreements or commitments to which WTV or
the Subsidiary is a party or which are binding on any of them providing for the
issuance, disposition or acquisition of any equity securities of the Subsidiary.
There are no outstanding stock appreciation, phantom stock or similar rights
with respect to the Subsidiary. To the knowledge of WTV, there are no voting
trusts, proxies or other agreements or understandings with respect to the voting
of any equity securities of any Subsidiary. WTV does not control directly or
indirectly or have any direct or indirect equity participation or similar
interest in any corporation, partnership, limited liability WTV, joint venture,
trust or other business association other than the Subsidiary.

 

11

 

 

2.18   Intellectual Property. WTV owns or has the right to use all Intellectual
Property (as defined below) necessary (i) to use, manufacture, market and
distribute the products manufactured, marketed, sold or licensed, and to provide
the services provided, by WTV or the Subsidiaries to other parties (together,
the “Customer Deliverables”) and (ii) to operate the internal systems of WTV or
the Subsidiaries that are material to its business or operations, including,
without limitation, computer hardware systems, software applications and
embedded systems (the “Internal Systems”; the Intellectual Property owned by or
licensed to WTV or the Subsidiaries and incorporated in or underlying the
Customer Deliverables or the Internal Systems is referred to herein as the “WTV
Intellectual Property”). Each item of WTV Intellectual Property will be owned or
available for use by the Surviving Corporation immediately following the Closing
on substantially identical terms and conditions as it was immediately prior to
the Closing. WTV has taken all reasonable measures to protect the proprietary
nature of each item of WTV Intellectual Property. To the knowledge of WTV, (a)
no other person or entity has any rights to any of WTV Intellectual Property
owned by WTV except pursuant to agreements or licenses entered into by WTV and
such person in the ordinary course, and (b) no other person or entity is
infringing, violating or misappropriating any of WTV Intellectual Property. For
purposes of this Agreement, “Intellectual Property” means all (i) patents and
patent applications, (ii) copyrights and registrations thereof, (iii) computer
software, data and documentation, (iv) trade secrets and confidential business
information, whether patentable or unpatentable and whether or not reduced to
practice, know-how, manufacturing and production processes and techniques,
research and development information, copyrightable works, financial, marketing
and business data, pricing and cost information, business and marketing plans
and customer and supplier lists and information, (v) trademarks, service marks,
trade names, domain names and applications and registrations therefor and (vi)
other proprietary rights relating to any of the foregoing.

 

2.19   Certain Business Relationships With affiliates. Except as listed in
Section 2.19 of the WTV Disclosure Schedule and except as contemplated by
employment agreements, consulting agreements and the agreements contemplated by
the Transactions: (i) no affiliate of WTV or of any Subsidiary (a) owns any
property or right, tangible or intangible, which is used in the business of WTV
or any Subsidiary, (b) has any claim or cause of action against WTV or any
Subsidiary, or (c) owes any money to, or is owed any money by, WTV or any
Subsidiary.

 

ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ABCC

 

ABCC represents and warrants to WTV that the statements contained in this
Article III are true and correct:

 

12

 

 

3.1     Organization. ABCC is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware, and has the
corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, and there is no
jurisdiction in which it is not qualified in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of ABCC’s Articles of Incorporation or bylaws. ABCC has taken all
action required by law, its Certificate of Incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement, and ABCC
has full power, authority, and legal right and has taken all action required by
law, its Articles of Incorporation, bylaws, or otherwise to consummate the
transactions herein contemplated.

 

3.2     Capitalization. The authorized capital stock of ABCC consists of
3,500,000,000 shares of ABCC Common Stock and 10,000,000 shares of Preferred
Stock, par value $0.0001 per share (the “ABCC Preferred Stock”). Immediately
prior to the Closing there shall be 17,685,132 shares of ABCC Common Stock
issued and outstanding, and no shares of ABCC Preferred Stock issued and
outstanding. All of the issued and outstanding shares of ABCC Common Stock are
duly authorized, validly issued, fully paid, nonassessable and free of all
preemptive rights. There are no outstanding or authorized options, warrants,
rights, agreements or commitments to which ABCC is a party or which are binding
upon ABCC providing for the issuance or redemption of any of its capital stock.
There are no outstanding or authorized stock appreciation, phantom stock or
similar rights with respect to ABCC. There are no agreements to which ABCC is a
party or by which it is bound with respect to the voting (including without
limitation voting trusts or proxies), registration under the Securities Act, or
sale or transfer (including without limitation agreements relating to
pre-emptive rights, rights of first refusal, co-sale rights or “drag-along”
rights) of any securities of ABCC. To the knowledge of ABCC, there are no
agreements among other parties, to which ABCC is not a party and by which it is
not bound, with respect to the voting (including without limitation voting
trusts or proxies) or sale or transfer (including without limitation agreements
relating to rights of first refusal, co-sale rights or “drag-along” rights) of
any securities of ABCC. All of the issued and outstanding shares of ABCC Common
Stock were issued in compliance with applicable federal and state securities
laws. The Exchange Shares to be issued at the Closing pursuant to Section 1.1
hereof, when issued and delivered in accordance with the terms hereof, shall be
duly and validly issued, fully paid and nonassessable and free of all preemptive
rights.

 

13

 

 

3.3     Financial Statements. The audited financial statements and unaudited
interim financial statements of the ABCC included in the ABCC Reports
(collectively, the “ABCC Financial Statements”) (i) complied as to form in all
material respects with applicable accounting requirements and, as appropriate,
the published rules and regulations of the SEC with respect thereto when filed,
(ii) were prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby (except as may be indicated therein or in
the notes thereto, and in the case of quarterly financial statements, as
permitted by Form 10-Q under the Exchange Act), (iii) fairly present the
consolidated financial condition, results of operations and cash flows of the
ABCC as of the respective dates thereof and for the periods referred to therein,
and (iv) are consistent with the books and records of the ABCC.

 

3.4     Securities Act and Exchange Act Filings. ABCC has furnished or made
available to WTV complete and accurate copies, as amended or supplemented, of
all reports filed by ABCC under Section 13 or 15(d) of the Exchange Act and all
proxy or information statements filed by ABCC under subsections (a) or (c) of
Section 14 of the Exchange Act with the SEC (such documents are collectively
referred to herein as the “ABCC Reports”). ABCC Reports complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
thereunder when filed. Each ABCC Report filed under the Exchange Act was filed
on or before its due date (if any) or within the applicable extension period
provided under the Exchange Act. As of their respective dates, ABCC Reports did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

3.5     Undisclosed Liabilities. To the knowledge of ABCC, neither ABCC nor any
Subsidiary has any material liability (whether known or unknown, whether
absolute or contingent, whether liquidated or unliquidated and whether due or to
become due), except for liabilities shown on the ABCC Financial Statements.

 

3.6     Absence of Certain Changes or Events. Except as described herein or set
forth in the ABCC Schedules:

 



(a) Otherwise than has been disclosed, there has not been (i) any material
adverse change, financial or otherwise, in the business, operations, properties,
assets, or condition of ABCC (whether or not covered by insurance) materially
and adversely affecting the business, operations, properties, assets, or
condition of ABCC;



 

14

 



 

(b) ABCC has not (i) amended its Certificate of Incorporation or by-laws; (ii)
declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to shareholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are extraordinary or material
considering the business of ABCC; (iv) made any material change in its method of
management, operation, or accounting; (v) entered into any other material
transactions; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its employees; or (viii) made any increase in any profit sharing, bonus,
deferred compensation, insurance, pension, retirement, or other employee benefit
plan, payment, or arrangement, made to, for, or with its officers, directors, or
employees;



 



(c) ABCC has not (i) granted or agreed to grant any options, warrants, or other
rights for its stocks, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid or
agreed to pay any material obligation or liability (absolute or contingent)
other than current liabilities reflected in or shown on the most recent ABCC
balance sheet and current liabilities incurred since that date in the ordinary
course of business and professional and other fees and expenses incurred in
connection with the preparation of this Agreement and the consummation of the
transactions contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, property, or rights (except assets, property, or
rights not used or useful in its business which, in the aggregate have a value
of less than $5,000), or canceled, or agreed to cancel, any debts or claims
(except debts or claims which in the aggregate are of a value of less than
$5,000); (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of ABCC; or (vi) issued, delivered, or agreed
to issue or deliver any stock, bonds, or other corporate securities including
debentures (whether authorized and unissued or held as treasury stock), except
in connection with this Agreement;

 



(d) ABCC has no assets, liabilities or accounts payable of any kind or nature,
actual or contingent, in excess of $10,000 in the aggregate as of the Closing
Date; and

 





(e) To the best knowledge of ABCC, it has not become subject to any law or
regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets, or condition of
ABCC.

 

15

 

 

3.7     Title and Related Matters. ABCC has good and marketable title to all of
its properties, interest in properties, and assets, real and personal, which are
reflected in the ABCC balance sheet or acquired after that date (except
properties, interest in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
liens, pledges, charges, or encumbrances except:

 



(a) statutory liens or claims not yet delinquent; and

 



(b) such imperfections of title and easements as do not and will not materially
detract from or interfere with the present or proposed use of the properties
subject thereto or affected thereby or otherwise materially impair present
business operations on such properties.

 

3.8     Litigation and Proceedings. There are no actions, suits, or proceedings
pending or, to the knowledge of ABCC, threatened by or against or affecting
ABCC, at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.

 

3.9     Contracts. ABCC is not a party to any material contract, agreement, or
other commitment, except as specifically disclosed in its schedules to this
Agreement.

 

3.10   No Conflict With Other Instruments. The execution of this Agreement and
the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, or constitute a default under,
any indenture, mortgage, deed of trust, or other material agreement or
instrument to which ABCC is a party or to which it or any of its assets or
operations are subject.

 

3.11   Governmental Authorizations. ABCC is not required to have any licenses,
franchises, permits, and other government authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
state securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by ABCC of this Agreement and the consummation by ABCC of
the transactions contemplated hereby.

 

3.12   Compliance With Laws and Regulations. Each of ABCC and its Subsidiaries,
except as provided herein or in the ABCC Schedules:

 



16

 



 

(a) and the conduct and operations of their respective businesses, are in
compliance with each applicable law (including rules and regulations thereunder)
of any federal, state, local or foreign government, or any governmental entity,
except for any violations or defaults that, individually or in the aggregate,
have not had and would not reasonably be expected to have a ABCC Material
Adverse Effect;

 





(b) has complied with all federal and state securities laws and regulations,
including being current in all of its reporting obligations under such federal
and state securities laws and regulations;

 



(c) has not, and the past and present officers, directors and affiliates of ABCC
have not, been the subject of, nor does any officer or director of ABCC have any
reason to believe that ABCC or any of its officers, directors or affiliates will
be the subject of, any civil or criminal proceeding or investigation by any
federal or state agency alleging a violation of securities laws;



 

(d) has not been the subject of any voluntary or involuntary bankruptcy
proceeding, nor has it been a party to any material litigation;

 



(e) has not, and the past and present officers, directors and affiliates have
not, been the subject of, nor does any officer or director of ABCC have any
reason to believe that ABCC or any of its officers, directors or affiliates will
be the subject of, any civil, criminal or administrative investigation or
proceeding brought by any federal or state agency having regulatory authority
over such entity or person;

 



(f) does not and will not immediately prior to the Closing, have any
liabilities, contingent or otherwise, including but not limited to notes payable
and accounts payable, and is not a party to any executory agreements; and

 



(g) is not a “blank check Company” as such term is defined by Rule 419 of the
Securities Act.

 

3.13   Insurance. ABCC owns no insurable properties and carries no casualty or
liability insurance.

 

3.14   Approval of Agreement. The board of directors of ABCC (the “ABCC Board”)
has authorized the execution and delivery of this Agreement by ABCC and has
approved this Agreement and the transactions contemplated hereby.

 

17

 

 

3.15   Material Transactions of Affiliations. Except as disclosed herein, there
exists no material contract, agreement, or arrangement between ABCC and any
person who was at the time of such contract, agreement, or arrangement an
officer, director, or person owning of record or known by ABCC to own
beneficially, 10% or more of the issued and outstanding common stock of ABCC and
which is to be performed in whole or in part after the date hereof or was
entered into not more than three years prior to the date hereof. Neither any
officer, director, nor 10% stockholder of ABCC has, or has had during the last
preceding full fiscal year, any known interest in any material transaction with
ABCC which was material to the business of ABCC. ABCC has no commitment, whether
written or oral, to lend any funds to, borrow any money from, or enter into any
other material transaction with any such affiliated person.

 

3.16   Employment Matters. ABCC has no employees other than its executive
officers.

 

3.17   Brokers. ABCC has not entered into any contract with any person, firm or
other entity that would obligate WTV or ABCC to pay any commission, brokerage or
finders’ fee in connection with the transactions contemplated herein.

 

3.18   Subsidiaries.

 



ABCC has no Subsidiaries other than NCSI. NCSI is a corporation duly organized,
validly existing and in corporate and tax good standing under the laws of the
jurisdiction of its incorporation. ABCC has delivered or made available to WTV
complete and accurate copies of the charter, bylaws or other organizational
documents of NCSI. All of the issued and outstanding shares of capital stock of
NCSI are duly authorized, validly issued, fully paid, nonassessable and free of
preemptive rights. All shares of NCSI are owned by ABCC free and clear of any
restrictions on transfer (other than restrictions under the Securities Act and
state securities laws), claims, security interests, options, warrants, rights,
contracts, calls, commitments, equities and demands. There are no outstanding or
authorized options, warrants, rights, agreements or commitments to which the
ABCC or NCSI is a party or which are binding on any of them providing for the
issuance, disposition or acquisition of any capital stock of any ABCC
Subsidiary. There are no outstanding stock appreciation, phantom stock or
similar rights with respect to NCSI There are no voting trusts, proxies or other
agreements or understandings with respect to the voting of any capital stock of
NCSI.

 

3.19   Disclosure. No representation or warranty by ABCC contained in this
Agreement or in any of the Transaction documentation, and no statement contained
in the any document, certificate or other instrument delivered or to be
delivered by or on behalf of ABCC pursuant to this Agreement or therein,
contains or will contain any untrue statement of a material fact or omits or
will omit to state any material fact necessary, in light of the circumstances
under which it was or will be made, in order to make the statements herein or
therein not misleading. ABCC has disclosed to WTV all material information
relating to the business of ABCC or any Subsidiary or the transactions
contemplated by this Agreement.

 

18

 

 

ARTICLE IV

SPECIAL COVENANTS

 

4.1     Warrant Issuance. Immediately following the Closing, ABCC shall issue
warrants to purchase 1,000,000 shares of ABCC Common Stock to Progressive Media
Group, Inc., at an exercise price of $1.00 per share expiring in two years and
warrants to purchase 1,000,000 shares of ABCC Common Stock to KCJ Trading, LLC
at an exercise price of $1.00 per share expiring in two years. ABCC shall use
its best efforts to register the shares underlying the warrants within 12 months
of closing.

 

4.2     Actions of ABCC Shareholders. Prior to the Closing, ABCC shall cause the
following actions to be taken by the written consent of the holders of a
majority of the outstanding shares of common stock of ABCC:

 



(a) the approval of this Agreement and the Transactions contemplated hereby and
thereby; and

 



(b) such other actions as the directors may determine are necessary or
appropriate.

 

4.3     Actions of WTV. Prior to the Closing, WTV shall cause the following
actions to be taken by the written consent of the holders of a majority of the
outstanding shares of common stock of WTV:

 



(a) the approval of this Agreement and the Transactions contemplated hereby and
thereby; and

 



(b) such other actions as the directors may determine are necessary or
appropriate.

 

4.4     Access to Properties and Records. ABCC and WTV will each afford to the
officers and authorized representatives of the other reasonable access to the
properties, books, and records of ABCC or WTV in order that each may have full
opportunity to make such reasonable investigation as it shall desire to make of
the affairs of the other, and each will furnish the other with such additional
financial and operating data and other information as to the business and
properties of ABCC or WTV as the other shall from time to time reasonably
request.

 

19

 

 

4.5     Delivery of Books and Records. At the Closing, ABCC shall deliver to
WTV, the originals of the corporate minute books, books of account, contracts,
records, and all other books or documents of ABCC now in the possession or
control of ABCC or its representatives and agents.

 

4.6     Actions Prior to Closing by both Parties.



      

(a) From and after the date of this Agreement until the Closing Date and except
as permitted or contemplated by this Agreement, ABCC and WTV will each: (i)
carry on its business in substantially the same manner as it has heretofore;
(ii) maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty; (iii) maintain in full force and effect insurance comparable in
amount and in scope of coverage to that now maintained by it; (iv) perform in
all material respects all of its obligation under material contracts, leases,
and instruments relating to or affecting its assets, properties, and business;
(v) use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationship with its
material suppliers and customers; and (vi) fully comply with and perform in all
material respects all obligations and duties imposed on it by all federal and
state laws and all rules, regulations, and orders imposed by federal or state
governmental authorities.

 



(b) Except as set forth herein, from and after the date of this Agreement until
the Closing Date, neither ABCC nor WTV will: (i) make any change in their
organizational documents, charter documents or bylaws; (ii) take any action
described in Section 2.6 in the case of WTV, or in Section 3.6, in the case of
ABCC (all except as permitted therein or as disclosed in the applicable party’s
schedules); (iii) enter into or amend any contract, agreement, or other
instrument of any of the types described in such party’s schedules, except that
a party may enter into or amend any contract, agreement, or other instrument in
the ordinary course of business involving the sale of goods or services, or (iv)
make or change any material tax election, settle or compromise any material tax
liability or file any amended tax return.

 

20

 

 

4.7     Indemnification.

 



(a) WTV hereby agrees to indemnify ABCC and each of the officers, agents and
directors of ABCC as of the date of execution of this Agreement against any
loss, liability, claim, damage, or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever), to which it or they may become subject arising out of or based on
any inaccuracy appearing in or misrepresentation made in Article II. The
indemnification provided for in this paragraph shall not survive the Closing and
consummation of the transactions contemplated hereby but shall survive the
termination of this Agreement pursuant to Section 7.1(b) of this Agreement.

 



(b) ABCC hereby agrees to indemnify WTV and each of the officers, agents and
directors of WTV as of the date of execution of this Agreement against any loss,
liability, claim, damage, or expense (including, but not limited to, any and all
expense whatsoever reasonably incurred in investigating, preparing, or defending
against any litigation, commenced or threatened, or any claim whatsoever), to
which it or they may become subject arising out of or based on any inaccuracy
appearing in or misrepresentation made under Article III. The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby in accordance with the provisions of Section
1.6.

 

4.8     Appointment of Board Members. At the Closing, the current officers and
directors shall resign effective upon the appointment of Mark Cavicchia, Thomas
Curran, James Sung and Thomas Kanavy as members of ABCC’s board of directors.

 

4.9     Termination of Employees. Notwithstanding anything to the contrary
contained in Section 4.8 herein, upon consummation of the closing, ABCC shall
terminate all of its current employees, if any and there shall be no obligations
on the part of ABCC for salary, employee benefits, incentive plans, or any other
form of compensation.

 

4.10   Plan of Reorganization. This Agreement is intended to constitute a “plan
of reorganization” within the meaning of Treasury Regulation Section 1.368-2(g).
From and after the date of this Agreement and until the Closing Date, each Party
hereto shall use its reasonable best efforts to cause the Share Exchange to
qualify, and will not knowingly take any action, cause any action to be taken,
fail to take any action or cause any action to fail to be taken which action or
failure to act could prevent the Share Exchange from qualifying as a
reorganization under the provisions of Section 368(a) of the Code.

 

21

 

 

4.11   Information Provided to WTV Holders. WTV shall prepare, with the
cooperation of ABCC, information to be sent to the WTV Holders in connection
with receiving their approval of this Agreement and the Transactions
contemplated hereby. Such information shall constitute a disclosure of the offer
and issuance of the Exchange Shares. ABCC and WTV shall each use reasonable best
efforts to cause information provided to such holders to comply with applicable
federal and state securities laws requirements. Each of ABCC and WTV agrees to
provide promptly to the other such information concerning its business and
financial statements and affairs as, in the reasonable judgment of the providing
party or its counsel, may be required or appropriate for inclusion in the
information sent, or in any amendments or supplements thereto, and to cause its
counsel and auditors to cooperate with the other’s counsel and auditors in the
preparation of the information to be sent to the holders of WTV Shares. WTV will
promptly advise ABCC, and ABCC will promptly advise WTV, in writing if at any
time prior to the Closing Date either WTV or ABCC shall obtain knowledge of any
facts that might make it necessary or appropriate to amend or supplement the
information sent in order to make the statements contained or incorporated by
reference therein not misleading or to comply with applicable law. The
information sent shall contain the recommendation of the Board of Directors of
WTV that the holders of WTV Shares approve the Share Exchange and this Agreement
and the conclusion of the Board of Directors of WTV that the terms and
conditions of the Share Exchange are advisable and fair and reasonable to the
such holders. Anything to the contrary contained herein notwithstanding, WTV
shall not include in the information sent to such holders any information with
respect to ABCC or its affiliates or associates, the form and content of which
information shall not have been approved by ABCC prior to such inclusion.

 

4.12   Reverse Split. As soon as possible following the Closing, ABCC shall
cause to be filed, an amendment to its Certificate of Incorporation effectuating
a reverse split of the ABCC Common Stock so that every One Hundred (100) Shares
of ABCC Common Stock shall be reclassified as one (1) share of ABCC Common Stock
(the “Reverse Split”). The ABCC Escrowees agree to reimburse ABCC for any and
all costs incurred by ABCC in connection with the Reverse Split. Notwithstanding
anything to the contrary contained herein; the Escrow Shares will not be
released to the ABCC Escrowees until such costs are paid.

 

4.13   Retirement of Stock. At the Closing, the ABCC Escrowees shall deliver to
WTV, certificates representing 12,846,215 shares of pre-split ABCC Common Stock,
duly endorsed, which ABCC shall be authorized to retire and return to treasury.

 

22

 

 

ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF ABCC

 

The obligations of ABCC under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:

 

5.1     Completion of the Financing. A sufficient number of subscriptions shall
have been received for shares of ABCC Common Stock to consummate the Minimum
Amount in the Financing.

 

5.2     Accuracy of Representations; Performance. The representations and
warranties made by WTV in this Agreement were true when made and shall be true
at the Closing Date with the same force and effect as if such representations
and warranties were made at and as of the Closing Date (except for changes
therein permitted by this Agreement), and WTV shall have performed or complied
with all covenants and conditions required by this Agreement to be performed or
complied with by WTV prior to or at the Closing. ABCC may request to be
furnished with a certificate, signed by a duly authorized officer of WTV and
dated the Closing Date, to the foregoing effect.

 

5.3     Officer’s Certificates. ABCC shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
WTV to the effect that no litigation, proceeding, investigation, or inquiry is
pending or, to the best knowledge of WTV threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the WTV Disclosure Schedule,
by or against WTV which might result in any material adverse change in any of
the assets, properties, business, or operations of WTV.

 

5.4     No Material Adverse Change. Prior to the Closing Date, there shall not
have occurred any material adverse change in the financial condition, business,
or operations of WTV, nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business, or operations.

 

5.5     Other Items.

 



ABCC shall have received such further documents, certificates, or instruments
relating to the transactions contemplated hereby as ABCC may reasonably request.

 



(a) Complete and satisfactory due diligence review of WTV by ABCC.

 



23

 

 



(b) Approval of the Transaction by the WTV Board of Directors and the WTV
Holders.

 



(c) Any necessary third-party consents shall be obtained prior to Closing,
including but not limited to consents necessary from WTV’s lenders, creditors,
vendors and lessors.

 

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF WTV

 

The obligations of WTV under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:

 

6.1     Financing. A sufficient number of subscriptions shall have been
subscribed and paid for shares of ABCC Common Stock equal to Four Hundred
Thousand Dollars ($400,000) (the “Closing Minimum”). Notwithstanding anything to
the contrary in this Section 6.1, the Closing Minimum shall in no manner be
deemed a waiver of the requirement to raise the Minimum Amount in the Financing.

 

6.2     Bankruptcy Proceeding. The Bankruptcy Proceeding shall have been
commenced and shall not prohibit the transactions consummated hereby.

 

6.3     Accuracy of Representations; Performance. The representations and
warranties made by ABCC in this Agreement were true when made and shall be true
as of the Closing Date (except for changes therein permitted by this Agreement)
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and ABCC shall have performed and complied
with all covenants and conditions required by this Agreement to be performed or
complied with by ABCC prior to or at the Closing. WTV shall have been furnished
with a certificate, signed by a duly authorized executive officer of ABCC and
dated the Closing Date, to the foregoing effect.

 

6.4     Officer’s Certificate. WTV shall have been furnished with a certificate
dated the Closing Date and signed by a duly authorized executive officer of ABCC
to the effect that no litigation, proceeding, investigation, or inquiry is
pending or, to the best knowledge of ABCC threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement.

 

6.5     No Material Adverse Change. Prior to the Closing Date, there shall not
have occurred any material adverse change in the financial condition, business,
or operations of ABCC nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business, or operations of ABCC.

 

24

 

 

6.6     Good Standing. WTV shall have received a certificate of good standing
from the Secretary of State of the State of Delaware or other appropriate
office, dated as of a date within ten days prior to the Closing Date certifying
that ABCC is in good standing as a corporation in the State of Delaware and has
filed all tax returns required to have been filed by it to date and has paid all
taxes reported as due thereon.

 

6.7     Other Items.

 



(a) WTV shall have received a stockholder list of ABCC containing the name,
address, and number of shares held by each ABCC stockholder as of the date of
Closing certified by an executive officer of ABCC as being true, complete, and
accurate by ABCC transfer agent.

 



(b) WTV shall have received such further documents, certificates, or instruments
relating to the transactions contemplated hereby as WTV may reasonably request.

 



(c) Complete and satisfactory due diligence review of ABCC by WTV.

 



(d) Approval of the Transaction by the ABCC Board.

 



(e) There shall have been no material adverse changes in ABCC, financial or
otherwise.

 



(f) There shall be no ABCC Common Stock Equivalents outstanding as of
immediately prior to the Closing. For purposes of the foregoing, “ABCC Common
Stock Equivalents” shall mean any subscriptions, warrants, options or other
rights or commitments of any character to subscribe for or purchase from ABCC,
or obligating ABCC to issue, any shares of any class of the capital stock of
ABCC or any securities convertible into or exchangeable for such shares.

 



(g) Any necessary third-party consents shall be obtained prior to Closing,
including but not limited to consents necessary from ABCC’s lenders, creditors;
vendors, and lessors.

 



25

 

 



ARTICLE VII

TERMINATION

 

7.1     Termination.

 



This Agreement may be terminated by either the WTV Board or the ABCC Board at
any time prior to the Closing Date if: (i) there shall be any actual or
threatened action or proceeding before any court or any governmental body which
shall seek to restrain, prohibit, or invalidate the transactions contemplated by
this Agreement and which, in the judgment of such board of directors, made in
good faith and based on the advice of its legal counsel, makes it inadvisable to
proceed with the exchange contemplated by this Agreement; (ii) any of the
transactions contemplated hereby are disapproved by any regulatory authority
whose approval is required to consummate such transactions or in the judgment of
such board of directors, made in good faith and based on the advice of counsel,
there is substantial likelihood that any such approval will not be obtained or
will be obtained only on a condition or conditions which would be unduly
burdensome, making it inadvisable to proceed with the exchange; (iii) there
shall have been any change after the date of the latest balance sheets of WTV
and ABCC, respectively, in the assets, properties, business, or financial
condition of WTV and ABCC, which could have a materially adverse effect on the
value of the business of WTV and ABCC respectively. In the event of termination
pursuant to this paragraph (a) of Section 7.1, no obligation, right, or
liability shall arise hereunder, and each party shall bear all of the expenses
incurred by it in connection with the negotiation, drafting, and execution of
this Agreement and the transactions herein contemplated; (iv) the Closing Date
shall not have occurred by July 31, 2012; or (v) if ABCC shall not have provided
responses satisfactory in WTV’s reasonable judgment to WTV’s request for due
diligence materials.

 



This Agreement may be terminated at any time prior to the Closing by action of
the ABCC Board if WTV shall fail to comply in any material respect with any of
its covenants or agreements contained in this Agreement or if any of the
representations or warranties of WTV contained herein shall be inaccurate in any
material respect, and, in either case if such failure is reasonably subject to
cure, it remains uncured for seven days after notice of such failure is provided
to WTV. If this Agreement is terminated pursuant to this paragraph (b) of
Section 7.1, this Agreement shall be of no further force or effect, and no
obligation, right, or liability shall arise hereunder, except that WTV shall
bear its own costs as well as the costs incurred by ABCC in connection with the
negotiation, preparation, and execution of this Agreement and qualifying the
offer and sale of securities contemplated hereby for exemption from the
registration requirements of state and federal securities laws.

 

26

 

 

This Agreement may be terminated at any time prior to the Closing by action of
the WTV Board if ABCC shall fail to comply in any material respect with any of
its covenants or agreements contained in this Agreement or if any of the
representations or warranties of ABCC contained herein shall be inaccurate in
any material respect, and, in either case if such failure is reasonably subject
to cure, it remains uncured for seven days after notice of such failure is
provided to ABCC. If this Agreement is terminated pursuant to this paragraph (c)
of Section 7.1, this Agreement shall be of no further force or effect, and no
obligation, right, or liability shall arise hereunder, except that ABCC shall
bear its own costs as well as the costs of WTV incurred in connection with the
negotiation, preparation, and execution of this Agreement.

 

ARTICLE VIII

FUTURE FUNDINGS

 

For a period of twenty-four (24) months from the Closing, the Company shall not
engage in an equity funding of shares of its Common Stock at a price that is
less than fifty percent (50%)) of the bid and ask weighted average, by
calculating historical share price and trading volume, for the period of thirty
(30) days prior to the date the intended financing is announced. During this
twenty-four (24) month period, KCJ Trading, LLC and Progressive Media Group,
Inc. shall have a right of first refusal of any shares, equity or debt offered
(“Offered Securities”) by the Company. Notwithstanding anything to the contrary
contained herein, Offered Securities shall exclude (i) any securities issued to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose; (ii) securities upon the exercise or
exchange of or conversion of any securities and/or other securities exercisable
or exchangeable for or convertible into securities of the Company; and (iii)
securities issued pursuant to related business line acquisitions or strategic
transactions approved by a majority of the directors of the Company.

 

ARTICLE IX

MISCELLANEOUS

 

9.1     Governing Law. This Agreement shall be exclusively governed by and
construed in accordance with the laws of the State of Delaware. If any action is
brought between the parties with respect to this Agreement or otherwise, by way
of a claim or counterclaim, the parties agree that in any such action, and on
all issues related to this Agreement or otherwise, the parties irrevocably waive
their right to a trial by jury. Exclusive jurisdiction and venue for any such
action shall be the State Courts of Miami-Dade County, Florida. In the event
suit or action is brought by any party under this Agreement to enforce any of
its terms, or in any appeal therefrom, it is agreed that the prevailing party
shall be entitled to reasonable attorneys’ fees at trial and all appellate
levels.

 

27

 

 

9.2     Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered to it or sent by
registered mail or certified mail, postage prepaid, or by prepaid telegram and
any such notice or communication shall be deemed to have been given as of the
date so delivered, mailed, or telegraphed.

 

9.3     Attorney’s Fees. In the event that any party institutes any action or
suit to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the non-breaching
party or parties for all costs, including reasonable attorneys’ fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.

 

9.4     Confidentiality. ABCC, on the one hand, and WTV and the WTV Holders, on
the other hand, will keep confidential all information and materials regarding
the other Party designated by such Party as confidential. The provisions of this
Section 8.4 shall not apply to any information which is or shall become part of
the public domain through no fault of the Party subject to the obligation from a
third party with a right to disclose such information free of obligation of
confidentiality. ABCC and WTV agree that no public disclosure will be made by
either Party of the existence of the Transaction or the letter of intent or any
of its terms without first advising the other Party and obtaining its prior
written consent to the proposed disclosure, unless such disclosure is required
by law, regulation or stock exchange rule.

 

9.5     Expenses. Except as otherwise set forth herein, each party shall bear
its own costs and expenses associated with the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, all costs and
expenses incurred by WTV and ABCC after the Closing shall be borne by the
surviving entity. After the Closing, the costs and expenses of the WTV Holders
shall be borne by ABCC.

 

9.6     Schedules; Knowledge. Each party is presumed to have full knowledge of
all information set forth in the other party’s schedules delivered pursuant to
this Agreement.

 

9.7     Third Party Beneficiaries. This contract is solely between ABCC, WTV and
the WTV Holders, and, except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor, or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.

 

28

 

 

9.8     Entire Agreement. This Agreement represents the entire agreement between
the parties relating to the transaction. There are no other courses of dealing,
understandings, agreements, representations, or warranties, written or oral,
except as set forth herein.

 

9.9     Survival. The representations and warranties of the respective parties
shall survive the Closing Date and the consummation of the transactions herein
contemplated.

 

9.10   Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.

 

9.11   Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the party or parties for whose benefit the provision is intended.

 

9.12   Press Releases and Announcements. No Party shall issue any press release
or public announcement relating to the subject matter of this Agreement without
the prior written approval of the other Parties; provided, however, that any
Party may make any public disclosure it believes in good faith is required by
applicable law, regulation or stock market rule (in which case the disclosing
Party shall use reasonable efforts to advise the other Parties and provide them
with a copy of the proposed disclosure prior to making the disclosure).

 

(The rest of this page left intentionally blank.)

 

29

 

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above-written.

 

ACCELERATED BUILDING   WHEREVERTV, INC. CONCEPTS, CORPORATION               By:
/s/ Doug Ward   By:  /s/ Mark Cavicchia   Name: Doug Ward     Name: Mark
Cavicchia   Title: Chief Executive Officer     Title: Chief Executive Officer  
       

 

30

 

 

SCHEDULE I

 

Name   Percentage Of
WhereverTV Shares   Number of Exchange
Shares                              

 

31

 

 

Schedule 1.2

 

Escrow Shares

 

Name  Number of Escrow Shares                                                  
       TOTAL   135,000,000 

 

32

 

